           Case 1:20-cv-03300-KPF Document 15 Filed 09/02/20 Page 1 of 7




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 -----------------------------------------------------------------------X
 WAYNE D. SCHMIDT,                                                          Hon. Katherine Polk Failla

                                    Plaintiff,                              Civil No.: 1:20-cv-03300-KPF

         -against-

 STEADILY LLC, CABRU TRANSPORT INC. and
 DAVID CHUNG,

                                     Defendants.
 -----------------------------------------------------------------------X


                             PROTECTIVE ORDER REGARDING
                       CONFIDENTIAL AND PROPRIETARY INFORMATION

         By signing this Protective Order, the parties have agreed to be bound by its terms and to request
its entry by the presiding District or Magistrate Judge. To expedite the flow of discovery material,
facilitate the prompt resolution of disputes over confidentiality, adequately protect confidential and/or
proprietary material, and ensure that protection is afforded only to material so designated, pursuant to the
Court’s authority, it is hereby ORDERED as follows:

        A.)      Definitions. For purposes of this Order, the following terms mean:

                 (a)      the term “person” refers to all natural persons, corporations, unincorporated
                          associations, partnerships, joint ventures, or other entities of any kind no matter
                          how identified or how organized, and their directors, officers, employees,
                          members, managers, and agents.

                 (b)      the term “documents” as used herein means all writings of any kind, including the
                          originals and all non-identical copies, whether different from the originals by
                          reason of any notations made on such copies or otherwise; including, without
                          limitation, correspondence, memoranda, notes, statistics, letters, telegrams,
                          minutes, contracts, reports, studies, checks, statements, intraoffice and interoffice
                          communications, offers, notations of any sort of conversations, telephone calls,
                          meeting or other communications, bulletins, printed matter, computer printouts,
                          teletypes, telefax, invoices, worksheets, and all drafts, alterations, modifications,
                          changes and amendments of any of the foregoing, graphic or oral records or
                          representations of any kind (including, without limitation, photographs, charts,
                          graphs, microfiche, microfilm, videotape, records, motion pictures), and
                          electronic, mechanical and/or electric records or representations of any kind
                          (including, without limitation, tapes and software, cassettes, discs and recordings).
          Case 1:20-cv-03300-KPF Document 15 Filed 09/02/20 Page 2 of 7




               (c)     the term “testimony” includes all depositions, affidavits, declarations, discovery
                       responses, and any other evidence or discovery.

   I.      DISCOVERY PHASE

        A.)    If a party, or a non-party producing information in this civil action, or an attorney for the
party or non-party, has a good faith belief that certain documents or other materials (including digital
information) subject to disclosure pursuant to a request or Court Order, are confidential and should not
be disclosed other than in connection with this action and Federal Rules of Civil Procedure Rule 26(c).

        B.)     Pursuant to this Protective Order, the party, non-party, or attorney shall clearly mark each
such document or other material as “CONFIDENTIAL.” The individual or entity designating the
document or materials as “CONFIDENTIAL” must take care to limit any such designation to specific
documents or materials that qualify for protection under the appropriate standards. Mass, indiscriminate,
or routine designations are prohibited. Designations that are shown to be clearly unjustified or that have
been made for an improper purpose (e.g. to unnecessarily encumber or delay the case development
process or impose unnecessary expense and burden on another party) expose the designating individual
or entity to sanctions. If it comes to the attention of the designating individual or entity that a document
or other material has been improperly marked as “CONFIDENTIAL,” the designating individual or entity
must promptly notify all parties that the erroneous designation is being withdrawn and must replace the
improperly designated document or material with a copy that is not marked “CONFIDENTIAL”.

         C.)   If a party or an Attorney for a party disputes whether a document or other material should
be marked “CONFIDENTIAL,” the parties and/or attorneys shall attempt to resolve the dispute with the
designating individual or entity. If they are unsuccessful, the party or attorney disputing the
“CONFIDENTIAL” designation shall do so by filing an appropriate motion. However, the parties shall
treat all documents designated as confidential in accordance with the requirements of this Order during
the pendency of any motion or other procedure undertaken by the objecting party.

        D.)    The special treatment accorded the document(s) designated “CONFIDENTIAL” under
this Order shall reach:

               (a)     All documents currently or hereafter designated “CONFIDENTIAL” under this
                       Order;

               (b)     All copies, extracts, and complete or partial summaries prepared from such
                       documents;

               (c)     Any portion of a deposition transcript or exhibit, or portion thereof, that discusses
                       or refers to such documents (including contents thereof), copies, extracts or
                       summaries; and,
               (d)     Any portion of any discovery answer or response, affidavit, declaration, brief, or
                       other paper filed with the Court, or as an exhibit to such paper, that discusses or
                       refers to such documents, copies, extracts or summaries.
          Case 1:20-cv-03300-KPF Document 15 Filed 09/02/20 Page 3 of 7




       E.)    Except with prior written consent of all parties asserting confidential treatment, and except
as provided elsewhere in this Order, documents designated “Confidential” under this Order and all
information contained in them or derived from them, may not be disclosed to any person other than:

               (a)     The parties and counsel of record for the parties;

               (b)     Secretaries, paralegal assistants, and all other employees of such counsel who are
                       assisting in the prosecution and/or defense of this lawsuit;

               (c)     Designated testifying experts;

               (d)     Consulting experts;

               (e)     Actual or potential deposition or trial witnesses in this action, to the extent
                       reasonably necessary to prepare the witnesses to testify concerning this lawsuit.
                       In no event, however, shall disclosure be made under this subparagraph to any
                       witness who is or has been employed by or associated with any competitor or
                       customer of the defendants unless the confidential documents in question were
                       written by, seen by or copied to such witness;

               (f)     The Court and its employees, the triers of fact, court reporters (whether or not
                       employed in or by the Court) transcribing testimony, and notarizing officers; and

               (g)     Third-party vendor(s) assisting with and/or facilitating document and/or data
                       acquisition and transfer (e.g., ESI service providers).

        F.)    “Disclosure” is intended to be interpreted broadly, and means copying (including
handwritten copies), exhibiting, showing, communicating, describing, allowing access to, or otherwise
releasing to any person the documents subject to this order or any of these documents’ content, except as
expressly authorized by this Order.

       G.)     The restrictions of this Order shall not apply to parties or nonparties, and their employees,
attorneys, experts or their authorized agents, when reviewing their own confidential documents.

        H.)     No party or attorney or other person subject to this Protective Order shall distribute,
transmit, or otherwise divulge any document or other material which is marked “CONFIDENTIAL,” or
the contents thereof, except in accordance with this Protective Order. Court personnel are not subject to
this Protective Order while engaged in the performance of their official duties.

        I.)    Any document or other material which is marked “CONFIDENTIAL,” or the contents
thereof, may be used by a party, or a party’s attorney, expert witness, consultant, or other person to whom
disclosure is made, only for the purpose of this action. Documents designated “Confidential” under this
Order, and all information contained in them or derived from them, may be used or referred to at
depositions, in accordance with the provisions of this Order. Any confidential documents marked as
deposition exhibits shall be stamped “CONFIDENTIAL” and sealed separately from the remainder of
the deposition transcript and exhibits. When a party uses or refers to confidential documents or other
          Case 1:20-cv-03300-KPF Document 15 Filed 09/02/20 Page 4 of 7




information at a deposition, the portion of the deposition transcript that relates to such documents or
information shall be sealed separately from the remainder of the transcript and shall be treated as
confidential under the provisions of this Order. Any party may, within 15 days after receiving a
deposition transcript, designate portions of the transcript, or exhibits to it, as confidential. At the
deposition, the parties will attempt in good faith to preliminarily identify and designate confidential
testimony and exhibits without prejudice to their right to so designate other testimony or exhibits or
withdraw such designation after receipt of the transcript. Confidential deposition testimony or exhibits
may be so designated by stamping the exhibits “CONFIDENTIAL” or by underlining the portions of the
pages that are confidential and stamping such pages “CONFIDENTIAL.” Until expiration of the 15-day
period, the entire deposition transcript, and all exhibits to it, will be treated as confidential under the
provisions of this Order. If no party or nonparty timely designates testimony or exhibits from a deposition
as being confidential, none of the deposition testimony or exhibits will be treated as confidential. If a
timely confidential designation is made, the confidential portions and exhibits shall be stamped
confidential and sealed separately from the portions and exhibits not so marked and shall be treated as
confidential under the provisions of this Order.

        J.)     If a party or attorney wishes to disclose any document or other material which is marked
“CONFIDENTIAL,” or the contents thereof, to any person actively engaged inworking on this action
(e.g., expert witness, paralegal, associate, consultant), the person making the disclosure shall do the
following:

               (a)     Provide copy of this Protective Order to the person to whom disclosure is made;

               (b)     Inform the person to whom disclosure is made that s/he is bound by this Protective
                       Order;

               (c)     Require the person to whom disclosure is made to sign a Declaration and Receipt
                       Protective Order, a copy of which is attached hereto as Exhibit A.

               (d)     Instruct the person to whom disclosure is made to return any document or other
                       material which is marked “CONFIDENTIAL,” at the conclusion of the case,
                       including notes or memoranda made from “CONFIDENTIAL” material; and

               (e)     Maintain a list of persons to whom disclosure was made and the
                       “CONFIDENTIAL” materials which were disclosed to that person.

II. POST-DISCOVERY PHASE

        A.)     If any party, non-party, or attorney wishes to file, or use as an exhibit or as evidence at a
hearing or trial, any “CONFIDENTIAL” document or material, s/he must provide reasonable notice to
the party that produced the document or material. The parties and/or attorneys shall then attempt to
resolve the matter of continued confidentiality by either, (a) removing the “CONFIDENTIAL” marking,
or (b) creating a mutually acceptable redacted version that suffices for purposes of the case. If an
amicable resolution proves unsuccessful, the parties and/or attorneys may present the issue to the court
for resolution. The opponent of continued confidentiality will have the burden of persuasion that the
document or material should not be withheld from the public record in accordance with (a) Federal Rule
Case 1:20-cv-03300-KPF Document 15 Filed 09/02/20 Page 5 of 7
       Case 1:20-cv-03300-KPF Document 15 Filed 09/02/20 Page 6 of 7




 APPROVED BY:                           Jenson Varghese
                                  ____________________________________
                                  Jenson Varghese (JV8771)
                                  Gerber Ciano Kelly Brady LLP
                                  150 Grand Street, Suite 610
                                  White Plains, NY 10601
                                  (914) 729-1012




This confidentiality agreement does not bind the Court or any of its
personnel. The Court can modify this stipulation at any time. The
Court will retain jurisdiction over the terms and conditions of this
agreement only for the pendency of this litigation. Any party
wishing to make redacted or sealed submissions shall comply with
Rule 6(A) of this Court's Individual Rules of Civil Procedure.
          Case 1:20-cv-03300-KPF Document 15 Filed 09/02/20 Page 7 of 7




                                        EXHIBIT A


        DECLARATION AND RECEIPT PROTECTIVE ORDER
        I, ________________________, hereby certify that I have read, reviewed and understand the
Protective Order entered in the above-captioned matter, and I agree to abide fully and be bound by its
terms with respect to any documents, materials or information designated or marked "CONFIDENTIAL"
under the Protective Order that is furnished to me in any manner.
        I agree not to disclose to anyone any documents, materials or information designated or marked
"CONFIDENTIAL" other than as set forth in the Protective Order.
        I agree not to make any copies of any documents, materials or information designated or marked
"CONFIDENTIAL" except in accordance with the Protective Order and to return all confidential
documents to the party or attorney who provided them and to return or destroy all copies.
        I agree not to make use of any confidential document under the Protective Order provided in this
litigation for any purpose outside of this litigation.
        I hereby consent to be subject to the personal jurisdiction and venue of the above-captioned Court
with respect to any proceeding related to the Protective Order.


DATED this ____ day of _______, 2020.




                                                Name
                                                Address:
                                                Phone No:
